DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 8, 12, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over De Cicco et al. (US 20160015422) (“De Cicco”) in view of Asleson et al.  (US 20120109079) (“Asleson”) and in further view of Chanduszko et al. (US 20120179188) (“Chanduszko”).
Regarding claim 1, De Cicco teaches a method of performing a TIPS procedure using a  ([0004]-[0005]) using a flexible device (see catheter 401; Figs. 6, 7 and 11), the method comprising: aiming (“directing”) the device (guidewire and or catheter is flexible and steerable) under imaging (IVUS) by actively steering (the user actively controls the catheter, see [0055]) the device to orient the flexible device along a trajectory (a trajectory exists among the steering path) from a first vessel (hepatic vein) to a second vessel (portal vein) located at a distance from the first vessel (see [0055], Figs. 6 and 
Asleson teaches a device used for performing endovascular procedures (see Figs. 1 and 5A-7) wherein the device comprises a flexible telescoping assembly (as shown in Figs. 5A-5F) including a flexible radiofrequency (RF) guidewire (see 508, [0053]) which is received within a dilator (see 506), which is received within a steerable sheath (see 504), forming the telescoping assembly that is advanced through tissue to create a channel between endovascular spaces (as shown in Figs. 5C and 5D). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the device and method of its use as taught by De Cicco to use a telescoping assembly as taught by Asleson, the motivation being to provide the additional benefits of provides a continuous, smooth transition between the puncturing tool/guide wire and the delivery catheter in order to avoid undesired tearing or other tissue damage as the larger diameter delivery catheter and while minimizing patient 
Chanduszko teaches a device for puncturing through tissue (see Figs. 9A-9E) wherein the device comprises a dilator (see distal end of outer needle 12 used as a dilator, [0044]) and wherein the dilator comprises one of a variety of flexible materials (see [0047]). Therefore, it would have been obvious to one having ordinary skill in the art before the time of filing to select a flexible material for the dilator as taught by De Cicco in view of Asleson when viewed in light of Chanduszko, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416. See MPEP 2144.07.
Regarding claims 2 and 3, De Cicco in view of Asleson further teaches wherein the first vessel comprises a branch of a hepatic vein and the second vessel comprises a branch of a portal vein (De Cicco: previously disclosed in [0005]-[0008] also see Figs. 6 and 11), and wherein the step of aiming comprises angling the telescoping assembly from within the portal vein (De Cicco: [0005]-[0008]) wherein the aiming orients the flexible RF guidewire towards a target within the portal vein (De Cicco: section of portal vein penetrated in Fig. 6).
Regarding claim 4, De Cicco in view of Asleson further teaches wherein the step of advancing the flexible RF guidewire comprises delivering the RF energy and puncturing through a vessel wall of the hepatic vein, a liver parenchyma and a first 
Regarding claims 6 and 8, De Cicco in view of Asleson further teaches wherein the step of aiming the telescoping assembly under imaging comprises visualizing the portal vein using intravascular ultrasound (IVUS) (see De Cicco: [0055]).
Regarding claim 12, De Cicco further teaches a step of deploying a stent within the channel (see “delivery a stent”, [0055] and [0059], see also 1109, Fig. 11).
Regarding claim 15, De Cicco further discloses a step of confirming access into the second vessel. De Cicco’s device and methods use a pressure sensor 404 to measure pressure and the measure of pressure may show successful creation of the shunt [0055] which entails access to the portal vein.
Regarding claim 19, De Cicco in view of Asleson further teaches wherein the flexible RF guidewire is advanced in a single step to a desired distance or length. As the RF guidewire of Asleson was used in modification of DeCicco’s mechanical needle, the methods taught by DeCicco apply to the combinational device. Wherein in [0006] DeCicco discloses the needle (in this case the substituted RF guidewire of Asleson) is extended away from the catheter a distance of at least about 1 cm. 
Regarding claim 20, De Cicco in view of Asleson further teaches wherein the flexible RF guidewire is advanced in two or more discrete steps under the delivery of the .

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over De Cicco in view of Asleson, Chanduszko and further in view of Tsauo et al. (‘Tsauo’, NPL: Three-Dimensional Path Planning Software-Assisted Transjugular Intrahepatic Portosystemic Shunt: A Technical Modification, 06/17/2015, Cardiovascular Interventional Radiology, DOI 10.1007/s00270-014-0931-0).
Regarding claim 7, De Cicco in view of Asleson and Chanduszko teaches the limitations of claim 6 for which claim 7 is dependent upon, and De Cicco further teaches wherein imaging comprises: performing angiography and 3D imaging [0004] and [0035]. However, De Cicco in view of Asleson and Chanduszko is silent to the specifics of performing CO2 angiography.
Tsauo, discloses a modified technique of three-dimensional (3D) path-planning software-assisted transjugular intrahepatic portosystemic shunt (TIPS). Specifically, Tsauo teaches wherein imaging comprises performing CO2 angiography at the hepatic vein to visualize the portal vein under a first viewing plane; and rotating to a second viewing plane, the second viewing plane comprising a gun- barrel view plane; wherein a reference image of the portal vein is provided under the two viewing planes using CO2 digital subtraction angiography to provide 3D information of anatomy of the portal vein (See Materials and Methods and Figs. 1 and 3). It would have been obvious to one of 2 angiography during a TIPS procedure, as taught by Tsauo et al., with the motivation to improve safety and efficacy of TIPS procedures through modified imaging techniques.
Regarding claim 16, De Cicco in view of Asleson and Chanduszko teaches all the limitations of claim 15 for which claim 16 is dependent upon, however De Cicco in view of Asleson and Chanduszko fails to specifically teach wherein the step of confirming portal access comprise a step selected from a group comprising: aspirating through the steerable catheter and confirming if blood is withdrawn, injecting contrast and observing the second vessel under imaging, and using tactile feedback to confirm access.
Tsauo, in the field of imaging in TIPS procedures, discloses 3D path planning in a TIPS procedure. Specifically, Tsauo teaches wherein the step of confirming portal access comprises a step of injecting contrast an observing the second vessel under imaging (see portogram in Fig. 3B and last paragraph of pg. 743). It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method as taught by De Cicco in view of Asleson and Chanduszko to include the limitation of confirming portal access via portography, as taught by Tsauo, with the motivation to provide means for confirming a successful TIPS procedure and to assess efficacy of guidance and surgical techniques.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over De Cicco in view of Asleson, Chanduszko, and further in view of Flaherty (US 6726677).
Regarding claim 9, De Cicco in view of Asleson and Chanduszko teaches all the limitations of claim 6 for which claim 9 is dependent upon, however De Cicco in view of Asleson and Chanduszko fails to teach wherein the step of visualizing the portal vein comprises inserting a target device into the portal vein to assist in visualizing the portal vein.
Flaherty, in the field of tissue penetrating catheters, discloses a transvascular interstitial catheter with ultrasound imaging that can be used in a TIPS procedure (see col. 17, lines 48-58, Figs. 6A-7B). Specifically, Flaherty teaches wherein the target comprises a metal device (secondary guidewire 40) that is inserted within a second blood vessel (Flaherty’s invention discloses the use of TVIS catheters in multiple applications, specifically a TIPS procedure wherein a second/target vessel would be the portal vein). It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method as taught by De Cicco in view of Asleson and Chanduszko to include the limitation of a target device comprising a secondary guide wire inserted in a portal vein, as taught by Flaherty, with the motivation to help in positioning and orienting a penetration catheter with IVUS imaging during a procedure (see Flaherty: col. 7, lines 45-65). As the device of DeCicco provides IVUS imaging, the addition of Flaherty’s secondary guidewire in a targeted second blood vessel (in this case the portal vein) would aid during shunt creation (see also Flaherty: col. 7, lines 45-65).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over De Cicco in view of Asleson, Chanduszko, and further in view of Shah et al. (US 6565562) (“Shah”).
Regarding claim 13, De Cicco in view of Asleson and Chanduszko teaches the limitations of claim 13 for which claim 14 is dependent upon, however De Cicco in view of Asleson and Chanduszko fails to teach wherein the telescoping assembly further comprises a crossing catheter, wherein the flexible RF guidewire is received within the crossing catheter and the crossing catheter is received within the flexible dilator and the flexible dilator is received within the steerable sheath thereby forming the telescoping assembly.
Shah teaches a RF guidewire device (see Figs. 2 and 4) wherein the RF guidewire comprises a sheath of insulation (see 13, Figs. 2 and 4; also considered a catheter since the insulation 13 essentially amounts to a flexible tube) that runs from immediately behind the exposed distal tip of the RF guidewire to about 5 cm from the proximal end of the guidewire (see col. 4, lines 56-67). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the RF guidewire as taught by De Cicco in view of Asleson and Chanduszko with a crossing catheter made of insulation material to receive the flexible RF guidewire in light of Shah, the motivation being to provide the additional benefit of preventing energy distribution from any other point than the distal tip of the flexible RF guidewire (see Shah: col. 4, lines 58-59). As a result of the above combination, the crossing catheter would be received within the flexible dilator and the flexible dilator received within the steerable sheath as claimed since the above combination places the crossing catheter directly around the flexible RF guidewire.
Regarding claim 14, Asleson further teaches wherein the telescoping assembly additionally comprises an introducer sheath, wherein the steerable sheath is received within the introducer sheath (see first tubular member 502, Figs. 5C-5D).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over De Cicco in view of Asleson and further in view of Harman (‘Harman,’ NPL: Localization of the portal vein for transjugular catheterization: percutaneous placement of a metallic marker with real-time US guidance, 08/1992, Journal of Vascular and Interventional Radiology).
Regarding claim 17, De Cicco in view of Asleson teaches all the limitations of claim 15 for which claim 17 is dependent upon with De Cicco further teaching the use of ultrasound for targeting tissue, but De Cicco in view of Asleson fails to specifically teach wherein the step of confirming access to the portal vein comprises inserting a target proximate the portal vein adjacent the hepatic vein, and assessing proximity to the target from the flexible RF guidewire. 
Harman discloses a method for localization of the portal vein. Specifically, Harman teaches “percutaneously placing a small marking wire in the parenchyma next to the portal bifurcation. A 0.018-inch-diameter, 5-mm-long platinum wire is delivered through a 22-gauge echo-tipped needle placed adjacent to the right portal vein (see Abstract; Examiner notes that as “adjacent” is broad and since the portal vein is adjacent to the hepatic vein Harman fulfills the limitation).” It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method as taught by De Cicco in view of Asleson to include the limitation of inserting a target .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over De Cicco, Asleson, and Harman in further in view of Flaherty, and further in view of Biadillah (US 20120046657).
Regarding claim 18, De Cicco in view of Asleson and Harman teaches all the limitations of claim 17 for which claim 18 is dependent upon, however De Cicco in view of Asleson and Harman fails to teach wherein the target device that is inserted within the portal vein comprises a metal and wherein the step of confirming access comprises using a metal contact error from a RF generator as feedback of confirmation.
Flaherty, in the field of tissue penetrating catheters, discloses a transvascular interstitial catheter with ultrasound imaging that can be used in a TIPS procedure (see col. 17, lines 48-58, Figs. 6A-7B). Specifically, Flaherty teaches wherein the target comprises a metal device (secondary guidewire 40) that is inserted within a second blood vessel (Flaherty’s invention discloses the use of TVIS catheters in multiple applications, specifically a TIPS procedure wherein a second/target vessel would be the 
Biadillah, in the field of RF perforation devices, discloses using RF energy in stent graft applications. Specifically, Biadillah teaches a metal contact error from an RF generator as feedback confirmation (see [0091] and [0115]). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method as taught by De Cicco in view of Asleson, Harman, and Flaherty combination to include the limitation of a metal contact error from an RF generator, as taught by Biadillah, with the motivation to indicate a metal object has been contacted by a tissue penetrating device (see Biadillah: [0115]). As the addition of a second guidewire in a targeted second blood vessel helps in orienting the penetration catheter (as taught by Flaherty), it would be obvious to provide a signal that the flexible RF guidewire has reached its target to indicate the successful creation of a shunt.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over De Cicco in view of Asleson, Chanduszko, Shah, and in further view of Flaherty.
Regarding claim 22, De Cicco in view of Asleson, Chanduszko, and Shah teaches the limitations of claim 14 for which claim 22 is dependent upon, with De Cicco further teaching facilitating delivery of a stent via a guidewire (see De Cicco: [0055] and [0059], Fig. 11). However, De Cicco in view of Asleson, Chanduszko, and Shah fails to specifically teach the step of removing the steerable sheath, the crossing catheter, and the flexible dilator whereby the introducer sheath and flexible RF guidewire are used to facilitate delivery of the stent following the creation of the channel.
Flaherty, in the field of tissue penetrating catheters, teaches a transvascular interstitial catheter with ultrasound imaging that can be used in a TIPS procedure (col. 17, lines 48-58, Figs. 6A-7B). Specifically, Flaherty teaches a step of removing the device used to create the channels (see tissue penetrating catheter 156 when comparing Figs. 8A-8C) and then using the introducer sheath (see 152) and guidewire (see 192) to facilitate delivery of an expandable connector (see 194). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have removed the steerable sheath, crossing catheter, and flexible dilator whereby the introducer sheath and flexible RF guidewire are used to facilitate delivery of the stent following the creation of the channel as taught by De Cicco in view of Asleson, Chanduszko, and Shah when considered in light of the removal and delivery step as taught by Flaherty, the motivation being to provide the additional benefit of facilitating delivery of the stent into the created channel and advancement of a stent delivery catheter over the flexible RF guidewire (see Flaherty: col. 13, lines 41-51).
Response to Arguments
Applicant's arguments filed 14 April 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments directed to De Cicco and Asleson failing to provide for “actuating the steerable sheath, to aim the telescoping assembly” as claimed (see Remarks pgs. 7-8), the Examiner respectfully disagrees. The Examiner contends that De Cicco is relied upon for the method step of teaching actively steering its device under imaging as claimed (see De Cicco [0055]) and when read in combination with the telescoping assembly as taught by Asleson suggests actively steering the telescopic assembly under imaging as claimed. Applicant argues that second tubular member 504 of Asleson cannot be considered as capable of being used in such a way because the stiffening member 506 is required for straightening 504 from a curved to straight configuration, however second tubular member 504 is considered as meeting the argued claim limitations since second tubular member 504 is actively steered to, and aligned with a target site (see Asleson [0052], see also Figs. 5C-5F) and additionally since the straightening that occurs when 506 is advanced through 502 also falls under the broadest reasonable interpretation of “actively steering” because the straightening changes the direction of the distal end of 504.
Regarding Applicant’s argument that Chanduszko fails to provide the teaching of a flexible dilator as required by the claims (see Remarks pg. 8), the Examiner respectfully disagrees. The Examiner contends that materials that provide some structural support could be used for the outer needle 12 while still providing the flexibility required to navigate through the patient vasculature, thus making them “flexible” In re Leshin, 125 USPQ 416. See MPEP 2144.07.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention (see Remarks pgs. 12-13), it is noted that the features upon which Applicant relies (i.e., a crossing catheter being a separate device, providing a smooth transition through the hepatic vein wall, allowing for smooth advancement of the RF guidewire, providing pushability) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
                                                                                                                                                                                                        /JAYMI E DELLA/Primary Examiner, Art Unit 3794